United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.N., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-252
Issued: April 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2014 appellant filed a timely appeal from an October 28, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained binaural hearing loss causally
related to his federal employment.
On appeal, appellant contends that he sustained hearing loss in the left ear causally
related to noise exposure in his federal employment. He disagrees with the opinion of an OWCP
referral physician that his workplace exposure was not of sufficient intensity to have caused his
hearing loss, noting that he worked as a machinist for 15 years in one of the loudest shops.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 19, 2014 appellant, then a 66-year-old nuclear coordinator, filed an occupational
disease claim alleging bilateral hearing loss. He first became aware of his bilateral hearing loss
on January 1, 2012 and first realized that his condition was caused by loud noise at work that
same day. Appellant retired from the employing establishment effective August 30, 1996.
By letter dated June 25, 2014, OWCP informed appellant that the evidence submitted was
insufficient to establish his claim. It requested that he submit factual and medical evidence.
OWCP also requested that the employing establishment respond to appellant’s allegations and
provide a copy of all medical examinations pertaining to his hearing or ear problems, including
any preemployment examinations and audiograms.
Appellant submitted employment records which included, among other things, a history
of his workplace exposure to noise and chemicals from May 1966 to August 1990 and his use of
earplugs. He also submitted employing establishment audiograms performed from August 19,
1974 to August 22, 1994 as part of a hearing conservation program and audiograms performed
by certified audiologists on April 30, 2013 and May 5, 2014.
In a May 12, 2014 medical report, Dr. Harley Kinyon, a certified audiologist, noted
appellant’s complaint about difficulty understanding conversation in background noise, nearly
constant tinnitus, and difficulty locating source of sound. He recommended a hearing aid.
Dr. Kinyon noted appellant’s belief that his hearing loss was caused by noise exposure at the
employing establishment.
In a July 18, 2014 memorandum, the employing establishment provided a history of
appellant’s exposure to noise while working as a machinist and machinist foreman from
August 20, 1974 to August 30, 1996. It noted its policy requiring workers to use hearing
protection. The employing establishment stated that appellant was a foreman/supervisor who
spent approximately 50 percent of his time in office environments with noise levels below 80
decibels.
In a letter dated September 16, 2014, OWCP referred appellant, together with a statement
of accepted facts and medical record, for a second opinion evaluation with Dr. Thomas J.
Mueller, a Board-certified otolaryngologist. In an October 15, 2014 report, Dr. Mueller noted
that he evaluated appellant for bilateral sensorineural hearing loss. An audiogram also dated
October 15, 2014, with an attached calibration certificate, showed hearing levels of 5, 5, 5, and
10 decibels (dB) on the right and 10, 10, 25, and 45 dB on the left at 500, 1,000, 2,000, and 3,000
hertz, respectively. Dr. Mueller set forth findings on examination and diagnosed asymmetric
sensorineural hearing loss. He advised that appellant’s condition was not due to noise exposure
in his federal employment. Dr. Mueller stated that, the hearing loss at the time he left the
employing establishment showed a mild hearing loss in some of the upper frequencies, but no
demonstrable hearing loss on the right side at any frequency. He recommended a magnetic
resonance imaging scan of the left internal auditory canal to assure no space occupying lesion
which was not related to workplace exposure. In comparing his present audiometric findings to
those at the beginning of exposure, Dr. Mueller advised that appellant had an asymmetric high
frequency sensorineural hearing loss beginning at two kilohertz. He noted that this had been a

2

progressive hearing loss since appellant left the shipyard and was not due to occupational noise
exposure. Dr. Mueller advised that the workplace exposure as described by appellant was not of
sufficient intensity and duration to have caused the hearing loss in question on today’s
audiogram. He further advised that appellant had no emotional disorder, systemic diseases such
as, diabetes, local infections, or ototoxic drug use, or surgery that could have contributed to the
hearing loss in question.
In an October 28, 2014 decision, OWCP denied appellant’s hearing loss claim, finding
that the medical evidence did not establish that his hearing loss was causally related to the
accepted employment-related noise exposure.
LEGAL PRECEDENT
An employee seeking compensation under FECA2 has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence,3 including that he or she is an employee within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.4 The employee must also
establish that he sustained an injury in the performance of duty as alleged and that his disability
for work, if any, was causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.7
OWCP procedures set forth requirements for the medical evidence used in evaluating
hearing loss. These include that the employee undergo both audiometric and otologic
2

Id.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951);
see 5 U.S.C. § 8101(1).
5

R.C., 59 ECAB 427 (2008); Kathryn A. O Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

See I.J., 59 ECAB 408 (2008); see also Victor J. Woodhams, 41 ECAB 345 (1989).

3

examination; that the audiometric testing be performed by an appropriately certified audiologist;
that the otologic examination be performed by an otolaryngologist certified or eligible for
certification by the American Academy of Otolaryngology and that the audiometric and otologic
examination be performed by different individuals as a method of evaluating the reliability of the
findings. Further, all audiological equipment authorized for testing meet the calibration protocol
contained in the accreditation manual of the America Speech and Hearing Association; that the
audiometric test results include both bone conduction and pure tone air conduction thresholds,
speech reception thresholds and monaural discrimination scores. The otolaryngologist’s report is
to include: date and hour of examination, date and hour of employee’s last exposure to load
noise, a rationalized medical opinion regarding the relation of the hearing loss to the
employment-related noise exposure and a statement of the reliability of the tests.8 The physician
should be instructed to conduct additional tests or retests in those cases where the initial tests
were inadequate or there is reason to believe that the claimant is malingering.9
ANALYSIS
The record supports that appellant was exposed to occupational noise as a machinist and
machinist foreman from August 20, 1974 to August 30, 1996. The Board finds, however, that
the medical evidence does not establish that his hearing loss is causally related to the accepted
employment-related noise exposure.
Appellant submitted audiograms performed by the employing establishment from
August 19, 1974 to August 22, 1994 as part of a hearing conservation program and by certified
audiologists on April 30, 2013 and May 5, 2014. These audiograms are insufficient to establish
appellant’s burden of proof as they do not comply with the requirements set forth under OWCP.
They lack proper certification of calibration, speech testing, and bone conduction scores and
were not prepared or certified as accurate by a physician as defined by FECA. The audiograms
were not accompanied by a physician’s opinion addressing how appellant’s employment-related
noise exposure caused or aggravated any hearing loss. It is appellant’s burden to submit a
properly prepared and certified audiogram to OWCP.10 OWCP was not required to rely on this
evidence in determining the degree of appellant’s hearing loss as it failed to constitute competent
medical evidence.11

8

Id.

9

Luis M. Villanueva, 54 ECAB 666 (2003). See Federal (FECA) Procedure Manual, Part 3 -- Medical,
Requirements for Medical Reports, Chapter 3.600.8(a) (September 1995).
10

See R.B., Docket No. 10-1512 (issued March 24, 2011); Robert E. Cullison, 55 ECAB 570 (2004); Joshua A.
Holmes, 42 ECAB 231, 236 (1990) (OWCP does not have to review audiograms not certified by a physician and it
is the claimant’s burden to submit a properly certified audiogram for review if he objects to the audiogram selected
by OWCP for determining the degree of hearing loss). See also J.B., Docket No. 12-607 (issued August 9, 2012); 5
U.S.C. § 8101(2) (defines the term physician).
11

Id. See also H.M., Docket No. 13-1061 (issued July 29, 2013); M.T., Docket No. 12-1294 (issued
December 6, 2012).

4

The May 12, 2014 report from Dr. Kenyon, an audiologist, has no probative medical
value because an audiologist is not a physician as defined under FECA.12
The Board finds that the weight of medical opinion is represented by Dr. Mueller, the
OWCP second opinion specialist. In his October 15, 2014 report, Dr. Mueller advised that the
audiogram of the same date showed asymmetric sensorineural hearing loss, but not related to
industrial noise exposure. He stated that, in comparing his present audiometric findings to those
at the beginning of exposure, appellant had an asymmetric high frequency sensorineural hearing
loss beginning at two kilohertz. Dr. Mueller related that this hearing loss had progressed since
he left the employing establishment, but concluded that it was not due to noise exposure in his
federal employment. He noted that at the time appellant left the employing establishment he had
a mild hearing loss in some of the upper frequencies on the left side, but no demonstrable hearing
loss on the right side at any frequency. Dr. Mueller opined that his workplace exposure was not
of sufficient intensity and duration to have caused the hearing loss in question on the current
audiogram.13 The Board finds that Dr. Mueller’s opinion establishes that appellant did not meet
his burden of proof to show that he sustained hearing loss due to exposure to noise in the
workplace.14
On appeal, appellant contended that he sustained hearing loss in the left ear causally
related to noise exposure in his federal employment. As discussed, however, the audiograms and
Dr. Kinyon’s report he submitted in support of his claim do not constitute probative medical
evidence. Appellant disagrees with Dr. Mueller’s opinion that his workplace exposure was not
of sufficient intensity to have caused his hearing loss, noting that he worked as a machinist for 15
years in one of the loudest shops. However, as explained above, Dr. Mueller provided a
thorough examination and a reasoned opinion explaining how the findings on examination and
testing were not due to noise exposure in appellant’s employment. He was provided an accurate
statement of accepted noise exposure and contrasted audiometric testing performed on
October 15, 2014 with the prior audiograms of record. Dr. Mueller concluded that noise
exposure did not contribute to appellant’s asymmetric sensorineural hearing loss.
CONCLUSION
The Board finds that appellant has not established that his bilateral sensorineural hearing
loss was causally related to his federal employment.

12

5 U.S.C. § 8101(2); M.P., Docket No. 13-1790 (issued December 17, 2013) (an audiologist is not a physician
under FECA and the audiologist’s opinion regarding the medical cause of a claimant’s hearing loss is of no
probative medical value).
13

As noted above, it is appellant’s burden to submit a properly certified audiogram for review if he objects to the
audiogram selected by OWCP for determining the degree of hearing loss. Joshua A. Holmes, supra note 10.
14

See R.J., Docket No. 11-1644 (issued February 14, 2012); J.L., Docket No. 07-1740 (issued
December 20, 2007).

5

ORDER
IT IS HEREBY ORDERED THAT the October 28, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

